Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Figure 6 lacks detailed description.  
Appropriate correction is required.

Claim Objections
Claims 1-15 are objected to because of the following informalities:
Claim 1, 5 and 6 – “univocally” is ambiguous
Claim 2 – “integrative note” is unclear
Claim 3 – “silenced speaking” is unclear
Claims 3-8 and 10-14 – “A Method” should be “a method”.
Claim 9 and 13 – “vice versa” is conversational language
Claim 12 – under a3) “then collateral part” should be “the collateral part”
Claim 15 – “put ready” is unclear, possibly can be replaced by “made ready”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “almost similar” in claim 7 is a relative term which renders the claim indefinite. The term “almost similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “analyzing essentially the” in claim 8 is a relative term which renders the claim indefinite. The term “analyzing essentially the” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3, 5-10, 12, 14, 15, 18, 19 recite the following limitations.  There is insufficient antecedent basis for these limitations in the claims.
Claim 3 – 	“the user”
		“the speaker”
		Claim 5 – 	“the suggestion”
				“the user”
				“the correct position”
Claim 6 – 	“the description”
				“the user”
				“the results”
“the examination results”
Claim 7 – 	“the position”
				“the number”
“the content”
“the different results”
“the diagnosis”
Claim 8 – 	“the physician”
				“the sonographer”
Claim 9 – 	“the content”
Claim 10 – 	“the content”
Claim 12 – 	“the text”
“the content”
“the parts”
“the results”
“the target”
“the kind”
“the examination protocol”
“the anatomic district”
“the user”
Claim 14 – 	“the pathology”
“the image acquisition protocol”
Claim 15 – 	“the point of insertion”
“the generated report”
Claim 18 – 	“the first monitor”
“the part of the intelligent real-time reporting”
“the smart tags”
“the second monitor”
“the touch screen”
Claim 19 – 	“the main screen”
 “the touch screen/interactive”
“the full privacy protection”
“the patient”
Claims 11, 13, 16, and 17 are rejected due to inheriting an indefinite issue from a parent claim without resolving it.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahesh et al. (US Patent Pub. No. 2009/0048866), hereinafter Mahesh.

Regarding claim 1, Mahesh teaches a method for generating medical reports based on medical images of a target object (Mahesh [0046] - The radiologist uses the report acquisition workstation 215 to prepare the report. For example, the radiologist begins speaking into a microphone connected to the report acquisition workstation 215. The report acquisition workstation 215 captures the spoken word in order to prepare the report. The report acquisition workstation 215 may also access electronic data, such as images and video captured during the Doppler ultrasound in order to prepare the report), 

which method comprises: 

carrying out an imaging examination to acquire an image or a sequence of images (Mahesh [0053] - For example, a radiologist acquires images of a patient's anatomy, such as a heart); 

visualizing the image or the sequence of images acquired during the imaging examination (Mahesh [0053] - Then the radiologist examines the acquired images and prepares a report relating her diagnosis and recommendations by speaking into a microphone connected to the rules-based routing and forwarding system);

carrying out a report text generation step while visualizing the acquired image or sequence of images by using a speech recognition process (Mahesh [0026] - In one embodiment of the invention, the report is generated when a report acquisition 115 workstation comprising a computer system with an audio input device and speech recognition software acquires the spoken language of the radiologist. In an alternative example, the report is generated concurrently with the medical imaging procedure); 

saving said report text by associating univocally the said report text to the visualized image or sequence of images (Mahesh [0042] - The PACS 295 refers to picture archiving and communication systems (PACS) are computers or networks dedicated to the storage, retrieval, distribution and presentation of images. … Additionally, many PACS provide a single point of access for images and their associated data).  

Regarding claim 2, Mahesh teaches a method according to claim 1, Mahesh further teaches wherein the speech recognition process is performed to create the report, or an integrative note related to the acquired images or sequence of images, while performing the image acquisition (Mahesh [0026] - In one embodiment of the invention, the report is generated when a report acquisition 115 workstation comprising a computer system with an audio input device and speech recognition software acquires the spoken language of the radiologist. In an alternative example, the report is generated concurrently with the medical imaging procedure).  

Regarding claim 3, Mahesh teaches a method according to claim 1, Mahesh further teaches wherein starting of the speech recognition process is caused by a command given by the user or by an image recognition process acquiring and analyzing images of the face of the speaker and determining when the speaker begins to speak, such image recognition process being also capable of recognizing words or commands which are given by the user by silenced speaking (Mahesh [0046] - The radiologist uses the report acquisition workstation 215 to prepare the report. For example, the radiologist begins speaking into a microphone connected to the report acquisition workstation 215. The report acquisition workstation 215 captures the spoken word in order to prepare the report; [0048] - Other embodiments may provide foreign language translation. Further embodiments may provide users, such as a radiologist, with interactive natural language processing. For example, while dictating a report, the radiologist may issue spoken commands which are used in the creation of the report rather than added to the report).  

Regarding claim 4, Mahesh teaches a method according to claim 1, Mahesh further teaches wherein the report text generation step comprises an interactive reporting process (Mahesh [0048] - Further embodiments may provide users, such as a radiologist, with interactive natural language processing) 

which automatically populates statements into a corresponding text reporting region based on the speech recognition process (Mahesh [0026] - In one embodiment of the invention, the report is generated when a report acquisition 115 workstation comprising a computer system with an audio input device and speech recognition software acquires the spoken language of the radiologist. In an alternative example, the report is generated concurrently with the medical imaging procedure).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 9-11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mahesh in view of Moehrle et al. (US Patent Pub. No. 2014/0219500), hereinafter Moehrle.


Regarding claim 5, Mahesh teaches a method according to claim 4.

Mahesh teaches the interactive reporting process. However, Mahesh does not teach

wherein the interactive reporting process comprises 

an interactive text completion step consisting in the suggestion to the user of a series of possible sensitive sentence completion parts

wherein such sentence completion parts are univocally associated to a sentence completion tag, said tag being an alphanumeric key the user can vocally or non-vocally select to add sentence completion part, at the correct position, to the text generated by the speech recognition process.

Moehrle teaches

an interactive text completion step consisting in the suggestion to the user of a series of possible sensitive sentence completion parts (Moehrle [0090] - As shown in FIG. 14 the algorithm 300 prompts the user to select from one of the guidelines or enter a user specified instruction for follow-up care. In the illustration depicted in FIG. 14 the NCCN and Fleishner reflect two different guidelines which the user may select or enter a free-form (natural language) instruction in the box provided), 

wherein such sentence completion parts are univocally associated to a sentence completion tag, said tag being an alphanumeric key the user can vocally or non-vocally select to add sentence completion part, at the correct position, to the text generated by the speech recognition process (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report).  

Moehrle is considered to be analogous to the claimed invention because it is in the same field of generating image reports. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh further in view of Moehrle to allow a user to select an automatic completion text portion. Doing so would allow for a simplified method of generating a description of a region of interest.

Regarding claim 6, Mahesh teaches a method for generating medical reports based on a medical image or a sequence of medical images acquired within an imaging examination session (Mahesh [0046] - The radiologist uses the report acquisition workstation 215 to prepare the report. For example, the radiologist begins speaking into a microphone connected to the report acquisition workstation 215. The report acquisition workstation 215 captures the spoken word in order to prepare the report. The report acquisition workstation 215 may also access electronic data, such as images and video captured during the Doppler ultrasound in order to prepare the report), 

which method comprises: 

visualizing the image or sequence of images (Mahesh [0053] - Then the radiologist examines the acquired images and prepares a report relating her diagnosis and recommendations by speaking into a microphone connected to the rules-based routing and forwarding system); 

carrying out a report text generation step by using a speech recognition process while visualizing the image or the sequence of images (Mahesh [0026] - In one embodiment of the invention, the report is generated when a report acquisition 115 workstation comprising a computer system with an audio input device and speech recognition software acquires the spoken language of the radiologist. In an alternative example, the report is generated concurrently with the medical imaging procedure); 

saving the report text by associating univocally the report text to the visualized image or sequence of images (Mahesh [0042] - The PACS 295 refers to picture archiving and communication systems (PACS) are computers or networks dedicated to the storage, retrieval, distribution and presentation of images. … Additionally, many PACS provide a single point of access for images and their associated data).

However, Mahesh does not teach

wherein text completion tags are provided at selected parts of the report text

each tag being associated to a list of possible parts of the report text relating to the description of the results of the analysis of the examination results

each element of said list being identified by a unique identification key vocally or non-vocally selectable by the user

the list being either automatically visualized to the user at a certain part of the text of the report or recalled by the user by a vocal command or a user interface input

the part of the text associated to the selected key being inserted in the text of the report at the corresponding position of the text.

Moehrle teaches

wherein text completion tags are provided at selected parts of the report text (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report), 

each tag being associated to a list of possible parts of the report text relating to the description of the results of the analysis of the examination results (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report), 

each element of said list being identified by a unique identification key vocally or non-vocally selectable by the user (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report), 

the list being either automatically visualized to the user at a certain part of the text of the report or recalled by the user by a vocal command or a user interface input (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report), -64- 

the part of the text associated to the selected key being inserted in the text of the report at the corresponding position of the text (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report).  

Moehrle is considered to be analogous to the claimed invention because it is in the same field of generating image reports. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh further in view of Moehrle to allow a user to select an automatic completion text portion. Doing so would allow for a simplified method of generating a description of a region of interest.

Regarding claim 9, Mahesh in view of Moehrle teaches a method according to claim 6.

Moehrle further teaches

wherein a link is generated between the content of the image or the sequence of images and at least the completion part of the text describing the results on the corresponding image or sequence of images (Moehrle [0073] Once the annotation 352 has been associated with the first determination of a region of interest 326, any corresponding regions of interest 326 tracked in subsequent views may automatically be linked with the same initial annotation 352. The algorithm 300 may also allow a user to edit previously established associations or relationships between annotations 352 and their respective regions of interest 326), 

the link being such that, when in a report the completion part or the related tag is selected, the corresponding image or sequence of images is automatically retrieved and visualized (Moehrle [0073] Once the annotation 352 has been associated with the first determination of a region of interest 326, any corresponding regions of interest 326 tracked in subsequent views may automatically be linked with the same initial annotation 352. The algorithm 300 may also allow a user to edit previously established associations or relationships between annotations 352 and their respective regions of interest 326)

or, vice versa, when a certain image is selected, the list of possible completion parts of the text is visualized (Moehrle [0073] Once the annotation 352 has been associated with the first determination of a region of interest 326, any corresponding regions of interest 326 tracked in subsequent views may automatically be linked with the same initial annotation 352. The algorithm 300 may also allow a user to edit previously established associations or relationships between annotations 352 and their respective regions of interest 326).  

Moehrle is considered to be analogous to the claimed invention because it is in the same field of generating image reports. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh further in view of Moehrle to allow a user to select an automatic completion text portion. Doing so would allow for a simplified method of generating a description of a region of interest.


Regarding claim 10, Mahesh in view of Moehrle teaches a method according to claim 6.
Moehrle teaches further comprising 
carrying out an image recognition step in which the content of the image or the sequence of images is automatically identified and recognized (Moehrle [0093] More specifically, the disclosed method and apparatus serves to integrate automated computer aided image mapping, recognition and reconstruction techniques with automated image reporting techniques), 

a link being provided between the said image and a completion text suggestion corresponding to the recognized content of the image or the sequence of images (Moehrle [0053] In an optional step 304, the captured or recorded images may be copied and retrievably stored at an image server 106, an image database 108, a local host 110, or any other suitable image source 216. Each of the copied and stored images may be associated with information linking the images to a sample subject or structure to be interpreted. For instance, medical images of a particular patient may be associated with the patient's identity, medical history, diagnostic information, or any other such relevant information. Such classification of images may allow a user to more easily select and retrieve certain images according to a desired area of interest, as in related step 306).  
Moehrle is considered to be analogous to the claimed invention because it is in the same field of generating image reports. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh further in view of Moehrle to allow a user to select an automatic completion text portion. Doing so would allow for a simplified method of generating a description of a region of interest.


Regarding claim 11, Mahesh in view of Moehrle teaches a method according to claim 9.

Moehrle further teaches

wherein the link between the content of the image and at least the completion part of the text describing the results on the corresponding image or sequence of images is such that 

when a certain image is selected the corresponding-66- list of alternatives of the completion text depending on the results of the examination is visualized to the user (Moehrle [0090] - As shown in FIG. 14 the algorithm 300 prompts the user to select from one of the guidelines or enter a user specified instruction for follow-up care. In the illustration depicted in FIG. 14 the NCCN and Fleishner reflect two different guidelines which the user may select or enter a free-form (natural language) instruction in the box provided)

and the user can carry out a selection of the said completion text (Moehrle [0090] - As shown in FIG. 14 the algorithm 300 prompts the user to select from one of the guidelines or enter a user specified instruction for follow-up care. In the illustration depicted in FIG. 14 the NCCN and Fleishner reflect two different guidelines which the user may select or enter a free-form (natural language) instruction in the box provided).  
Moehrle is considered to be analogous to the claimed invention because it is in the same field of generating image reports. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh further in view of Moehrle to allow a user to select an automatic completion text portion. Doing so would allow for a simplified method of generating a description of a region of interest.


Regarding claim 15, Mahesh teaches a system for generating medical reports (Mahesh [0046] - The radiologist uses the report acquisition workstation 215 to prepare the report. For example, the radiologist begins speaking into a microphone connected to the report acquisition workstation 215. The report acquisition workstation 215 captures the spoken word in order to prepare the report. The report acquisition workstation 215 may also access electronic data, such as images and video captured during the Doppler ultrasound in order to prepare the report)

comprising: -68- a scanner unit for acquiring data from a target object (Mahesh [0053] - For example, a radiologist acquires images of a patient's anatomy, such as a heart); 

a processing unit for generating image data from the data acquired by the scanner unit (Mahesh [0023] - The report receiving workstation 155 may be any device adapted to receive the contents of a report. One example of a report receiving workstation 155 may be a personal computer in the form of a desktop or a laptop. Another example of a report receiving workstation 155 may be a computer device that is part of a hospital computing system); 

at least one monitor for visualizing one or more of the said images and/or a time sequence of said images (Mahesh [0023] - The report receiving workstation 155 in another embodiment will also contain a display component, such as a computer monitor, adapted to display the contents of a report; [0053] - Then the radiologist examines the acquired images and prepares a report relating her diagnosis and recommendations by speaking into a microphone connected to the rules-based routing and forwarding system), 

a user interface comprising input devices for selecting commands from a list of commands visualized on the monitor and/or for inputting data or commands and output devices (Mahesh [0022] The report acquisition device 115 may be any device adapted to acquire the contents of a report. One example of a report acquisition device 115 may be a personal computer. Another example of a report acquisition device 115 is a workstation grade device that is part of a hospital computing system. In one example, the acquisition device 115 contains at least one input device. The input device may be in the form of a keyboard, mouse, trackball, graphics tablet, microphone, or video camera. In yet another example, the report acquisition device 115 may consist of an input device. In one embodiment of the invention, the report acquisition device is a microphone adapted to capture or receive the spoken audio of a medical professional), 

the system further comprising: 

a word processor for generating text in digital format, the word processor comprising an input for inputting text and/or commands and an output for showing the inputted text and/or the available commands (Mahesh [0022] The report acquisition device 115 may be any device adapted to acquire the contents of a report. One example of a report acquisition device 115 may be a personal computer. Another example of a report acquisition device 115 is a workstation grade device that is part of a hospital computing system. In one example, the acquisition device 115 contains at least one input device. The input device may be in the form of a keyboard, mouse, trackball, graphics tablet, microphone, or video camera. In yet another example, the report acquisition device 115 may consist of an input device. In one embodiment of the invention, the report acquisition device is a microphone adapted to capture or receive the spoken audio of a medical professional); 

a memory (Mahesh [0022] The report acquisition device 115 may be any device adapted to acquire the contents of a report. One example of a report acquisition device 115 may be a personal computer [personal computers have memory])

in which a database of a plurality preconfigured text of reports is saved (Mahesh [0038] The data mining component 270 may be any processor or software adapted to perform data mining. Data mining has been defined as the nontrivial extraction of implicit, previously unknown, and potentially useful information from data. Data mining involves sorting through large amounts of data and picking out relevant information. Data mining identifies trends within data that go beyond simple analysis. Through the use of sophisticated algorithms, users have the ability to identify key attributes of data relationships. The data mining component 270 may be in communication with the PACS 295 or any other hospital information system in order to perform data mining operations on the data sets contained therein. The data mining component 270 may also relate data mining operations from a PACS and/or hospital information system to the data contained within a medical report to perform knowledge discovery or prediction operations)

and from which one or more of the said reports can be retrieved (Mahesh [0038] The data mining component 270 may be any processor or software adapted to perform data mining. Data mining has been defined as the nontrivial extraction of implicit, previously unknown, and potentially useful information from data. Data mining involves sorting through large amounts of data and picking out relevant information. Data mining identifies trends within data that go beyond simple analysis. Through the use of sophisticated algorithms, users have the ability to identify key attributes of data relationships. The data mining component 270 may be in communication with the PACS 295 or any other hospital information system in order to perform data mining operations on the data sets contained therein. The data mining component 270 may also relate data mining operations from a PACS and/or hospital information system to the data contained within a medical report to perform knowledge discovery or prediction operations)

the system further comprising a memory for saving the generated report formed by the combination of the chosen collateral and completion text parts (Mahesh [0022] The report acquisition device 115 may be any device adapted to acquire the contents of a report. One example of a report acquisition device 115 may be a personal computer [personal computers have memory]; [0042] - The PACS 295 refers to picture archiving and communication systems (PACS) are computers or networks dedicated to the storage, retrieval, distribution and presentation of images. … Additionally, many PACS provide a single point of access for images and their associated data).  

However, Mahesh does not teach

and put ready to be inserted in the report by user selection and insertion commands

wherein the database is configured such that each one of the pluralities of report texts is divided 

in a collateral part of text which content is not directly related to the content of the image or images

and in completion part of text describing the content of each image according to different alternatives possible for the said content

the said part of texts being associated to selection keys

and the collateral part of texts being provided with tags at the point of insertion of a completion part of texts

the said tags automatically -69-suggesting a completion part of the text by visualizing a list of different completion texts or the said tags signaling to the user that a list of completion texts is available and can be retrieved and visualized by a command.

However, Moehrle does teach

and put ready to be inserted in the report by user selection and insertion commands (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report), 

wherein the database is configured such that each one of the pluralities of report texts is divided 

in a collateral part of text which content is not directly related to the content of the image or images (Moehrle [0075] The algorithm 300 may also provide standard report templates having additional fields 362 that may be automatically filled by the algorithm 300 (which may be manually over-ridden by the user) or manually filled by a user. For example, the fields 362 may be filled with data associated and stored for or with the patient and/or images, such as the exam type, clinical information, and the like, as well as any additional analytical findings, impressions, recommendations, and the like, input by the user while analyzing the images 310 [additional fields that may be automatically filled in by algorithm maps to collateral text parts])

and in completion part of text describing the content of each image according to different alternatives possible for the said content (Moehrle [0090] - As shown in FIG. 14 the algorithm 300 prompts the user to select from one of the guidelines or enter a user specified instruction for follow-up care. In the illustration depicted in FIG. 14 the NCCN and Fleishner reflect two different guidelines which the user may select or enter a free-form (natural language) instruction in the box provided); 

the said part of texts being associated to selection keys (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report)

and the collateral part of texts being provided with tags at the point of insertion of a completion part of texts (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report), 

the said tags automatically -69-suggesting a completion part of the text by visualizing a list of different completion texts or the said tags signaling to the user that a list of completion texts is available and can be retrieved and visualized by a command (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report).

Moehrle is considered to be analogous to the claimed invention because it is in the same field of generating image reports. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh further in view of Moehrle to allow a user to select an automatic completion text portion. Doing so would allow for a simplified method of generating a description of a region of interest.

Regarding claim 17, Mahesh in view of Moehrle teaches a system according to claims 15.

Mahesh further teaches

comprising as input for the word processor a speech recognition and/or text dictation unit comprising at least one microphone (Mahesh [0026] - In one embodiment of the invention, the report is generated when a report acquisition 115 workstation comprising a computer system with an audio input device and speech recognition software acquires the spoken language of the radiologist. In an alternative example, the report is generated concurrently with the medical imaging procedure; [0053] - Then the radiologist examines the acquired images and prepares a report relating her diagnosis and recommendations by speaking into a microphone connected to the rules-based routing and forwarding system).  

Claims 7, 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mahesh in view of Moehrle in view of Stading in further view of Chen (US Patent Pub. No. 2010/0171682), hereinafter Chen.

Regarding claim 7, Mahesh in view of Moehrle teaches a method according to claim 6.

Moehrle teaches further comprising 

determining the position, the number and the content of each tag and corresponding text completion (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report)

being classified as collateral text parts (Moehrle [0075] The algorithm 300 may also provide standard report templates having additional fields 362 that may be automatically filled by the algorithm 300 (which may be manually over-ridden by the user) or manually filled by a user. For example, the fields 362 may be filled with data associated and stored for or with the patient and/or images, such as the exam type, clinical information, and the like, as well as any additional analytical findings, impressions, recommendations, and the like, input by the user while analyzing the images 310 [additional fields that may be automatically filled in by algorithm maps to collateral text parts]), 

those parts of the text describing the different results of the diagnosis based on the examination results being classified as completion text parts of the collateral text parts (Moehrle [0090] - As shown in FIG. 14 the algorithm 300 prompts the user to select from one of the guidelines or enter a user specified instruction for follow-up care. In the illustration depicted in FIG. 14 the NCCN and Fleishner reflect two different guidelines which the user may select or enter a free-form (natural language) instruction in the box provided);

associating tags to the collateral parts at predetermined positions, (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report) 

each tag being related to a list of the completion parts of the text describing the different results of the diagnosis based on the examination (Moehrle [0090] - As shown in FIG. 14 the algorithm 300 prompts the user to select from one of the guidelines or enter a user specified instruction for follow-up care. In the illustration depicted in FIG. 14 the NCCN and Fleishner reflect two different guidelines which the user may select or enter a free-form (natural language) instruction in the box provided); 

associating to each of the completion parts a unique key which key can be used as a command for selecting and inserting the corresponding completion part of the text in the collateral part of the text at the position determined by the tag (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report).  

Moehrle is considered to be analogous to the claimed invention because it is in the same field of generating image reports. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh further in view of Moehrle to allow a user to select an automatic completion text portion. Doing so would allow for a simplified method of generating a description of a region of interest.

However, Mahesh in view of Moehrle does not teach

by: 
selecting an anatomic district and/or an examination protocol and/or a specific pathology

providing a plurality of different reports based on the examination of the above selected anatomic district and/or an examination protocol and/or a specific pathology

providing an algorithm
for carrying out a semantic analysis of a certain number of reports to determine different parts of the text

those parts of the text which are almost similar from one report to the other.

However, Stading does teach

providing a plurality of different reports based on the examination of the above selected anatomic district and/or an examination protocol and/or a specific pathology (Stading  [0035] The search system 140 includes Boolean and other search logic 142, which may be executed to perform searches and document retrieval operations on various data sources, including the web site data 112, the other data 114, the trademark data sources 110, and the patent document data sources 108. The search system 140 further includes semantic search logic 140 configured to generate queries based on a semantic analysis of a semantic signature and to perform semantic searches on various data, including the semantic signatures as well as data retrieved by Boolean and other search logic. In some examples, the semantic search logic 140 may automatically perform a directed semantic search on a set of documents retrieved by Boolean and other search logic 142, on a subset of the semantic signatures 136 identified by the Boolean and other search logic 142, or any combination thereof. A "directed semantic search" refers to a semantic search within an identified subset of documents in a document space and/or within portions of the documents of the subset (such as within pre-determined sections of the documents); 

providing an algorithm (Stading [0051] The learner module 230 can be a bounded learner, such as that described above, or another type of learner, such as an artificial intelligence, a neural network, a rule-based learner, or some other algorithm designed to dynamically adjust its performance and/or to utilize the mapping logic 124, the mapping technique logic 222, and the mapping techniques 224 to enhance its performance) 

for carrying out a semantic analysis of a certain number of reports to determine different parts of the text (Stading [0033] The correlation system 120 may include a semantic analysis module 126 that may be configured to process the extracted data to generate a semantic signature. In some embodiments, the semantic analysis module 126 may be configured to operate in conjunction with the mapping logic 124 to map products to patents. In an embodiment, the semantic analysis module 126 may identify statistically relevant textual excerpts from web pages, white papers, product literature, and other data sources and may concatenate the excerpts into a single document or database record to produce the semantic signature. In some examples, multiple documents that relate to a particular product (which also may be identified by a registered or applied-for trademark) may be associated with the particular product and may be separately processed using the semantic analysis module 126 to generate a semantic signature corresponding to the content of each of the multiple documents and may combine the semantic signatures into a single document to produce a semantic signature corresponding to a product. In an embodiment, the semantic analysis module 126 may extract and concatenate text from the various documents, which text corresponds to functionality and/or structural components of the product. Further, the semantic analysis module 126 may process the semantic signatures of the multiple documents to produce a semantic signature for the product based on the multiple documents, for example, by concatenating the relevant excerpts into a single file), 

those parts of the text which are almost similar from one report to the other (Stading [0024] In an embodiment, the computing system may automatically identify associations between products and patent documents through a plurality of attributes, including textual similarity, common ownership, names of people, geographical location, date information, etc. The product information may be extracted from a company website, retrieved from a set of search results, and/or provided by a user. Further, it should be understood that a trademark may represent one possible product identifier for a particular product. Other product identifiers may include a registration number, an application number, a globally unique identifier, another identifier, or any combination thereof. In some embodiments, the computing system may also process trademark records to supplement the product information, and may process the product information against existing classifications, such as United States patent classifications, International patent classifications, industry classifications, and other classifications to identify associations between semantic signatures and patent classifications).

Stading is considered to be analogous to the claimed invention because it is in the same field of creating reports using semantic analysis to determine associated data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh in view of Moehrle further in view of Stading to perform semantic analysis of documents and other data sources. Doing so would allow for extracting and concatenating text from various documents.


However, Mahesh in view of Moehrle in view of Stading does not teach
by: 	selecting an anatomic district and/or an examination protocol and/or a specific pathology.

However, Chen does teach
by: selecting 
an anatomic district (Chen [0022] In the case of synthesizing the selected annotation data at the designated position on the displayed medical image to update the medical image data, a user can record the annotation data at the desired position [desired position may be selected by user based on anatomic district])

and/or an examination protocol (Chen [0039] Examples of the modality M include a CT apparatus, a CR apparatus, a MRI apparatus, a mammographic apparatus, and an ultrasonic diagnostic apparatus. The modality M converts a data signal of an image which is taken in accordance with an operation by a photographic operator, into digital data which is compliant with a DICOM standard to generate medical image data D3. The modality M transmits the generated medical image data D3 to the image testing apparatus 1 [modality maps to protocol])

and/or a specific pathology (Chen [0076] In the first embodiment, the list of the pieces of annotation data 77 is displayed based on the examined region information D54 which is one of the testing conditions. Instead of the examined region information D54, the list of the pieces of annotation data 77 may be displayed based on another testing condition [another testing condition maps to pathology]).

Chen is considered to be analogous to the claimed invention because it is in the same field of medical images with annotation data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh in view of Moehrle in view of Stading further in view of Chen to make use of specific data such as position, modality and other testing condition data. Doing so would provide improved operability and convenience in adding and correcting annotations on medical images.


Regarding claim 8, Mahesh in view of Moehrle in view of Stading in view of Chen teaches a method according to claim 7.

Mahesh further teaches

wherein each report of the said plurality of different reports 

is further associated to the physician or the sonographer who has generated the report (Mahesh [0028] The routing rule component 140 may communicate with the acquisition component 120 to utilize data within the report such as specific doctors identified by the radiologist. Additionally, the routing rule component 140 may communicate with the language processing component 130 to utilize the topics or keywords selected from the report by the language processing component 130).

can be taught to recognize automatically, or upon user input, the specific physician or sonographer (Mahesh [0028] The routing rule component 140 may communicate with the acquisition component 120 to utilize data within the report such as specific doctors identified by the radiologist. Additionally, the routing rule component 140 may communicate with the language processing component 130 to utilize the topics or keywords selected from the report by the language processing component 130)

However, Mahesh does not teach

and the algorithm

and suggest 

a collateral text or at least parts of the collateral text

the corresponding tags

and the list of examination results

which are generated by analyzing essentially the reports of the physician or sonographer.

However, Moehrle does teach

and suggest 

a collateral text or at least parts of the collateral text (Moehrle [0075] The algorithm 300 may also provide standard report templates having additional fields 362 that may be automatically filled by the algorithm 300 (which may be manually over-ridden by the user) or manually filled by a user. For example, the fields 362 may be filled with data associated and stored for or with the patient and/or images, such as the exam type, clinical information, and the like, as well as any additional analytical findings, impressions, recommendations, and the like, input by the user while analyzing the images 310 [additional fields that may be automatically filled in by algorithm maps to collateral text parts]), 

the corresponding tags (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report)

and the list of examination results (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report).

Moehrle is considered to be analogous to the claimed invention because it is in the same field of generating image reports. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh further in view of Moehrle to allow a user to select an automatic completion text portion. Doing so would allow for a simplified method of generating a description of a region of interest.

However, Mahesh in view of Moehrle does not teach

and the algorithm

which are generated by analyzing essentially the reports of the physician or sonographer

However, Stading does teach

and the algorithm (Stading [0051] The learner module 230 can be a bounded learner, such as that described above, or another type of learner, such as an artificial intelligence, a neural network, a rule-based learner, or some other algorithm designed to dynamically adjust its performance and/or to utilize the mapping logic 124, the mapping technique logic 222, and the mapping techniques 224 to enhance its performance)

which are generated by analyzing essentially the reports of the physician or sonographer (Stading [0033] The correlation system 120 may include a semantic analysis module 126 that may be configured to process the extracted data to generate a semantic signature. In some embodiments, the semantic analysis module 126 may be configured to operate in conjunction with the mapping logic 124 to map products to patents. In an embodiment, the semantic analysis module 126 may identify statistically relevant textual excerpts from web pages, white papers, product literature, and other data sources and may concatenate the excerpts into a single document or database record to produce the semantic signature. In some examples, multiple documents that relate to a particular product (which also may be identified by a registered or applied-for trademark) may be associated with the particular product and may be separately processed using the semantic analysis module 126 to generate a semantic signature corresponding to the content of each of the multiple documents and may combine the semantic signatures into a single document to produce a semantic signature corresponding to a product. In an embodiment, the semantic analysis module 126 may extract and concatenate text from the various documents, which text corresponds to functionality and/or structural components of the product. Further, the semantic analysis module 126 may process the semantic signatures of the multiple documents to produce a semantic signature for the product based on the multiple documents, for example, by concatenating the relevant excerpts into a single file).  

Stading is considered to be analogous to the claimed invention because it is in the same field of creating reports using semantic analysis to determine associated data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh in view of Moehrle further in view of Stading to perform semantic analysis of documents and other data sources. Doing so would allow for extracting and concatenating text from various documents.

Regarding claim 12, Mahesh teaches a method for generating a medical report (Mahesh [0046] - The radiologist uses the report acquisition workstation 215 to prepare the report. For example, the radiologist begins speaking into a microphone connected to the report acquisition workstation 215. The report acquisition workstation 215 captures the spoken word in order to prepare the report. The report acquisition workstation 215 may also access electronic data, such as images and video captured during the Doppler ultrasound in order to prepare the report)

comprising: a) generating a report database (Mahesh [0038] The data mining component 270 may be any processor or software adapted to perform data mining. Data mining has been defined as the nontrivial extraction of implicit, previously unknown, and potentially useful information from data. Data mining involves sorting through large amounts of data and picking out relevant information. Data mining identifies trends within data that go beyond simple analysis. Through the use of sophisticated algorithms, users have the ability to identify key attributes of data relationships. The data mining component 270 may be in communication with the PACS 295 or any other hospital information system in order to perform data mining operations on the data sets contained therein. The data mining component 270 may also relate data mining operations from a PACS and/or hospital information system to the data contained within a medical report to perform knowledge discovery or prediction operations)

d) saving and/or outputting the report (Mahesh [0042] - The PACS 295 refers to picture archiving and communication systems (PACS) are computers or networks dedicated to the storage, retrieval, distribution and presentation of images. … Additionally, many PACS provide a single point of access for images and their associated data).  

However, Mahesh does not teach

by: a1) providing the text of a plurality of reports and of the corresponding examination results on which the report is based and which are in the form of images; a2) classifying the plurality of reports by carrying out a content and semantic analysis of the content of the reports and determining the parts of the text of the report which describe in text format the results based on the content of the images and the parts of the text which describes collateral features defining the target of the examination and/or the kind of examination and/or the examination protocol and/or the anatomic district; a3) generating a list of alternatives of the said parts of text of the report which describe in text format the results based on the content of the images, using the said part of text as completion parts which can be selected and inserted in then collateral part of the text; a4) inserting tags at predetermined points of the collateral part of the text for automatically signaling to the user drafting a report that at this point the text can be completed by means of a list of text completion parts generated according to the previous step;  a5) defining user commands or automatic commands for visualizing the list of text completion parts for each tag of the collateral text; b) selecting from the database a collateral text as a basis for the report to be generated; c) completing the report by inserting in the collateral text the completion parts from the corresponding list of completion parts.  

However, Moehrle does teach

by: a1) providing the text of a plurality of reports and of the corresponding examination results on which the report is based and which are in the form of images (Moehrle [0053] In an optional step 304, the captured or recorded images may be copied and retrievably stored at an image server 106, an image database 108, a local host 110, or any other suitable image source 216. Each of the copied and stored images may be associated with information linking the images to a sample subject or structure to be interpreted. For instance, medical images of a particular patient may be associated with the patient's identity, medical history, diagnostic information, or any other such relevant information. Such classification of images may allow a user to more easily select and retrieve certain images according to a desired area of interest, as in related step 306); 

and determining 

the parts of the text of the report which describe in text format the results based on the content of the images (Moehrle [0090] - As shown in FIG. 14 the algorithm 300 prompts the user to select from one of the guidelines or enter a user specified instruction for follow-up care. In the illustration depicted in FIG. 14 the NCCN and Fleishner reflect two different guidelines which the user may select or enter a free-form (natural language) instruction in the box provided),

and the parts of the text which describes collateral features (Moehrle [0075] The algorithm 300 may also provide standard report templates having additional fields 362 that may be automatically filled by the algorithm 300 (which may be manually over-ridden by the user) or manually filled by a user. For example, the fields 362 may be filled with data associated and stored for or with the patient and/or images, such as the exam type, clinical information, and the like, as well as any additional analytical findings, impressions, recommendations, and the like, input by the user while analyzing the images 310 [additional fields that may be automatically filled in by algorithm maps to collateral text parts])

defining the 

target of the examination (Moehrle [0073] Once the annotation 352 has been associated with the first determination of a region of interest 326, any corresponding regions of interest 326 tracked in subsequent views may automatically be linked with the same initial annotation 352. The algorithm 300 may also allow a user to edit previously established associations or relationships between annotations 352 and their respective regions of interest 326)


a3) generating a list of alternatives of the said parts of text of the report which describe in text format the results based on the content of the images, using the said part of text as completion parts which can be selected and inserted in then collateral part of the text (Moehrle [0090] - As shown in FIG. 14 the algorithm 300 prompts the user to select from one of the guidelines or enter a user specified instruction for follow-up care. In the illustration depicted in FIG. 14 the NCCN and Fleishner reflect two different guidelines which the user may select or enter a free-form (natural language) instruction in the box provided); 

a4) inserting tags at predetermined points of the collateral part of the text for automatically signaling to the user drafting a report that at this point the text can be completed by means of a list of text completion parts generated according to the previous step (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report); -67- 

a5) defining user commands or automatic commands for visualizing the list of text completion parts for each tag of the collateral text (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report); 

b) selecting from the database a collateral text as a basis for the report to be generated (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report); 

c) completing the report by inserting in the collateral text the completion parts from the corresponding list of completion parts (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report).

Moehrle is considered to be analogous to the claimed invention because it is in the same field of generating image reports. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh further in view of Moehrle to allow a user to select an automatic completion text portion. Doing so would allow for a simplified method of generating a description of a region of interest.

However, Mahesh in view of Moehrle does not teach

a2) classifying the plurality of reports by carrying out a content and semantic analysis of the content of the reports

and/or the kind of examination and/or the examination protocol and/or the anatomic district.

However, Stading does teach

a2) classifying the plurality of reports by carrying out a content and semantic analysis of the content of the reports (Stading [0033] The correlation system 120 may include a semantic analysis module 126 that may be configured to process the extracted data to generate a semantic signature. In some embodiments, the semantic analysis module 126 may be configured to operate in conjunction with the mapping logic 124 to map products to patents. In an embodiment, the semantic analysis module 126 may identify statistically relevant textual excerpts from web pages, white papers, product literature, and other data sources and may concatenate the excerpts into a single document or database record to produce the semantic signature. In some examples, multiple documents that relate to a particular product (which also may be identified by a registered or applied-for trademark) may be associated with the particular product and may be separately processed using the semantic analysis module 126 to generate a semantic signature corresponding to the content of each of the multiple documents and may combine the semantic signatures into a single document to produce a semantic signature corresponding to a product. In an embodiment, the semantic analysis module 126 may extract and concatenate text from the various documents, which text corresponds to functionality and/or structural components of the product. Further, the semantic analysis module 126 may process the semantic signatures of the multiple documents to produce a semantic signature for the product based on the multiple documents, for example, by concatenating the relevant excerpts into a single file).

Stading is considered to be analogous to the claimed invention because it is in the same field of creating reports using semantic analysis to determine associated data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh in view of Moehrle further in view of Stading to perform semantic analysis of documents and other data sources. Doing so would allow for extracting and concatenating text from various documents.

However, Mahesh in view of Meohrle in view of Stading does not teach

and/or the kind of examination and/or the examination protocol and/or the anatomic district.

However, Chen does teach
and/or the kind of examination (Chen [0039] Examples of the modality M include a CT apparatus, a CR apparatus, a MRI apparatus, a mammographic apparatus, and an ultrasonic diagnostic apparatus. The modality M converts a data signal of an image which is taken in accordance with an operation by a photographic operator, into digital data which is compliant with a DICOM standard to generate medical image data D3. The modality M transmits the generated medical image data D3 to the image testing apparatus 1 [modality maps to protocol])

and/or the examination protocol (Chen [0039] Examples of the modality M include a CT apparatus, a CR apparatus, a MRI apparatus, a mammographic apparatus, and an ultrasonic diagnostic apparatus. The modality M converts a data signal of an image which is taken in accordance with an operation by a photographic operator, into digital data which is compliant with a DICOM standard to generate medical image data D3. The modality M transmits the generated medical image data D3 to the image testing apparatus 1 [modality maps to protocol])

and/or the anatomic district (Chen [0022] In the case of synthesizing the selected annotation data at the designated position on the displayed medical image to update the medical image data, a user can record the annotation data at the desired position [desired position may be selected by user based on anatomic district]).

Chen is considered to be analogous to the claimed invention because it is in the same field of medical images with annotation data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh in view of Moehrle in view of Stading further in view of Chen to make use of specific data such as position, modality and other testing condition data. Doing so would provide improved operability and convenience in adding and correcting annotations on medical images.

Regarding claim 13, Mahesh in view of Moehrle in view of Stading in view of Chen teaches a method according to claim 12.

Moehrle further teaches

further comprising 

generating a link between the completion parts and the images showing the results described by the completion parts (Moehrle [0073] Once the annotation 352 has been associated with the first determination of a region of interest 326, any corresponding regions of interest 326 tracked in subsequent views may automatically be linked with the same initial annotation 352. The algorithm 300 may also allow a user to edit previously established associations or relationships between annotations 352 and their respective regions of interest 326), 

said link being such that when reading a report the corresponding image is shown when a completion part of the text is selected (Moehrle [0073] Once the annotation 352 has been associated with the first determination of a region of interest 326, any corresponding regions of interest 326 tracked in subsequent views may automatically be linked with the same initial annotation 352. The algorithm 300 may also allow a user to edit previously established associations or relationships between annotations 352 and their respective regions of interest 326)

and, vice versa, when visualizing an image the corresponding completion part of the text chosen from the above list to be inserted in the corresponding report is shown together with the image (Moehrle [0073] Once the annotation 352 has been associated with the first determination of a region of interest 326, any corresponding regions of interest 326 tracked in subsequent views may automatically be linked with the same initial annotation 352. The algorithm 300 may also allow a user to edit previously established associations or relationships between annotations 352 and their respective regions of interest 326).  

Moehrle is considered to be analogous to the claimed invention because it is in the same field of generating image reports. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh further in view of Moehrle to allow a user to select an automatic completion text portion. Doing so would allow for a simplified method of generating a description of a region of interest.


Regarding claim 14, Mahesh in view of Moehrle in view of Stading in view of Chen teaches a method according to claim 12.

Moehrle further teaches
wherein the data associated to each image in the database comprise one or more of the following data: the kind of image, the anatomic district, the pathology, the examination protocol, the image acquisition protocol; the method comprising 

automatically determining the completion part of the text based on the image content by analyzing an image (Moehrle [0093] More specifically, the disclosed method and apparatus serves to integrate automated computer aided image mapping, recognition and reconstruction techniques with automated image reporting techniques),

automatically determining the content of the image (Moehrle [0053] In an optional step 304, the captured or recorded images may be copied and retrievably stored at an image server 106, an image database 108, a local host 110, or any other suitable image source 216. Each of the copied and stored images may be associated with information linking the images to a sample subject or structure to be interpreted. For instance, medical images of a particular patient may be associated with the patient's identity, medical history, diagnostic information, or any other such relevant information. Such classification of images may allow a user to more easily select and retrieve certain images according to a desired area of interest, as in related step 306)

and automatically selecting from the database at least one suggestion among different possible completion part of the text (Moehrle [0090] - As shown in FIG. 14 the algorithm 300 prompts the user to select from one of the guidelines or enter a user specified instruction for follow-up care. In the illustration depicted in FIG. 14 the NCCN and Fleishner reflect two different guidelines which the user may select or enter a free-form (natural language) instruction in the box provided; [0024] In another related refinement, the description is automatically generated based at least partially on one or more of a Systematized Nomenclature of Medicine-Clinical Terms (SNOMED-CT) database, a Breast Imaging-Reporting and Data System (BI-RADS) database, and a RadLex database).
Moehrle is considered to be analogous to the claimed invention because it is in the same field of generating image reports. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh further in view of Moehrle to allow a user to select an automatic completion text portion. Doing so would allow for a simplified method of generating a description of a region of interest.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mahesh in view of Moehrle in further view of Stading et al. (US Patent Pub. No. 2014/0289675), hereinafter Stading.

Regarding claim 16, Mahesh in view of Moehrle teaches a system according to claim 15.

Mahesh teaches

comprising a classifier processor (Mahesh [0038] The data mining component 270 may be any processor or software adapted to perform data mining. Data mining has been defined as the nontrivial extraction of implicit, previously unknown, and potentially useful information from data. Data mining involves sorting through large amounts of data and picking out relevant information. Data mining identifies trends within data that go beyond simple analysis. Through the use of sophisticated algorithms, users have the ability to identify key attributes of data relationships. The data mining component 270 may be in communication with the PACS 295 or any other hospital information system in order to perform data mining operations on the data sets contained therein. The data mining component 270 may also relate data mining operations from a PACS and/or hospital information system to the data contained within a medical report to perform knowledge discovery or prediction operations)

However, Mahesh does not teach

further comprising

a database generation unit

configured to analyze different existing reports and the corresponding images on which the report has been based

and for identifying collateral parts of text

and completion part of text

the said classifier being configured to generate links between the images and the corresponding collateral part of texts and completion part of texts

However, Moehrle does teach

further comprising 

a database generation unit (Moehrle [0053] In an optional step 304, the captured or recorded images may be copied and retrievably stored at an image server 106, an image database 108, a local host 110, or any other suitable image source 216. Each of the copied and stored images may be associated with information linking the images to a sample subject or structure to be interpreted. For instance, medical images of a particular patient may be associated with the patient's identity, medical history, diagnostic information, or any other such relevant information. Such classification of images may allow a user to more easily select and retrieve certain images according to a desired area of interest, as in related step 306)

and for identifying collateral parts of text (Moehrle [0075] The algorithm 300 may also provide standard report templates having additional fields 362 that may be automatically filled by the algorithm 300 (which may be manually over-ridden by the user) or manually filled by a user. For example, the fields 362 may be filled with data associated and stored for or with the patient and/or images, such as the exam type, clinical information, and the like, as well as any additional analytical findings, impressions, recommendations, and the like, input by the user while analyzing the images 310 [additional fields that may be automatically filled in by algorithm maps to collateral text parts])

and completion part of text (Moehrle [0090] - As shown in FIG. 14 the algorithm 300 prompts the user to select from one of the guidelines or enter a user specified instruction for follow-up care. In the illustration depicted in FIG. 14 the NCCN and Fleishner reflect two different guidelines which the user may select or enter a free-form (natural language) instruction in the box provided), 

the said classifier being configured to generate links between the images and the corresponding collateral part of texts and completion part of texts (Moehrle [0073] Once the annotation 352 has been associated with the first determination of a region of interest 326, any corresponding regions of interest 326 tracked in subsequent views may automatically be linked with the same initial annotation 352. The algorithm 300 may also allow a user to edit previously established associations or relationships between annotations 352 and their respective regions of interest 326).

Moehrle is considered to be analogous to the claimed invention because it is in the same field of generating image reports. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh further in view of Moehrle to allow a user to select an automatic completion text portion. Doing so would allow for a simplified method of generating a description of a region of interest.

However, Mahesh in view of Moehrle does not teach

configured to analyze different existing reports and the corresponding images on which the report has been based.

However, Stading does teach

configured to analyze different existing reports and the corresponding images on which the report has been based (Stading [0033] The correlation system 120 may include a semantic analysis module 126 that may be configured to process the extracted data to generate a semantic signature. In some embodiments, the semantic analysis module 126 may be configured to operate in conjunction with the mapping logic 124 to map products to patents. In an embodiment, the semantic analysis module 126 may identify statistically relevant textual excerpts from web pages, white papers, product literature, and other data sources and may concatenate the excerpts into a single document or database record to produce the semantic signature. In some examples, multiple documents that relate to a particular product (which also may be identified by a registered or applied-for trademark) may be associated with the particular product and may be separately processed using the semantic analysis module 126 to generate a semantic signature corresponding to the content of each of the multiple documents and may combine the semantic signatures into a single document to produce a semantic signature corresponding to a product. In an embodiment, the semantic analysis module 126 may extract and concatenate text from the various documents, which text corresponds to functionality and/or structural components of the product. Further, the semantic analysis module 126 may process the semantic signatures of the multiple documents to produce a semantic signature for the product based on the multiple documents, for example, by concatenating the relevant excerpts into a single file).

Stading is considered to be analogous to the claimed invention because it is in the same field of creating reports using semantic analysis to determine associated data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh in view of Moehrle further in view of Stading to perform semantic analysis of documents and other data sources. Doing so would allow for extracting and concatenating text from various documents.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mahesh in view of Moehrle in further view of Khare et al. (US Patent Pub. No. 2015/0212676), hereinafter Khare.

Regarding claim 18, Mahesh in view of Moehrle teaches a system according to claim 15, 

However, Mahesh in view of Moerle does not teach
comprising at least two monitors
the first monitor for showing the image output of the system, as well as the related graphics and data
while the part of the intelligent real-time reporting and the smart tags suggestion and selection are shown on the second monitor
which may be of the touch-screen type
the part of the report appearing on the first monitor being hidden or substituted by a different graphics/contents.
However, Khare does teach

comprising at least two monitors (Khare[0044] FIG. 3 displays a perspective view of a radiologist's workspace displaying multiple high resolution monitors and a hand held microphone for dictating observation reports along with a touch pad for receiving gestures), 

the first monitor for showing the image output of the system, as well as the related graphics and data (Khare [0044] There are multiple high resolution monitors 310 and 320 which could be used to display various images within a DICOM study conducted on a patient or could be used to display one or more interfaces generated by the user interface module, as discussed in greater details herein or both), 

while the part of the intelligent real-time reporting and the smart tags suggestion and selection are shown on the second monitor (Khare [0044] There are multiple high resolution monitors 310 and 320 which could be used to display various images within a DICOM study conducted on a patient or could be used to display one or more interfaces generated by the user interface module, as discussed in greater details herein or both), 

which may be of the touch-screen type (Khare [0028] Multi-touch gestures are standardized motions used to interact with multi-touch sensing devices like touch pad etc.), 

the part of the report appearing on the first monitor being hidden or substituted by a different graphics/contents (Khare [0044] There are multiple high resolution monitors 310 and 320 which could be used to display various images within a DICOM study conducted on a patient or could be used to display one or more interfaces generated by the user interface module, as discussed in greater details herein or both).  

Khare is considered to be analogous to the claimed invention because it is in the same field of radiological workstations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh in view of Moehrle further in view of Khare to use at least two monitors. Doing so would allow for dictation of a diagnostic report while viewing and manipulating medical images.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mahesh in view of Moehrle in further view of Janick et al. (US Patent Pub. No. 2002/0158967), hereinafter Janick.

Regarding claim 19, Mahesh in view of Moehrle teaches a system according to claim 15.

However, Mahesh in view of Moerle does not teach
further comprising anti-visibility filters or special screen highly sensitive direction polarization both for the-70- main screen and the touch screen/interactive user interface of the system, for maintaining the full privacy protection of the patient.

However, Janek does teach 

further comprising anti-visibility filters or special screen highly sensitive direction polarization both for the-70- main screen and the touch screen/interactive user interface of the system, for maintaining the full privacy protection of the patient (Janick [0035] Referring first to FIG. 3, a notebook computer 50 includes a privacy filter 52, having a flexible filter sheet 59 extending within a window 60 in a display cover 62, in front of the LCD 56 (shown in FIG. 5)).

Janek is considered to be analogous to the claimed invention because it is in the same field of viewing images on a display screen. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh in view of Moehrle further in view of Janek to provide a privacy filter. Doing so would allow for limiting the angle at which the display screen can be viewed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J MUELLER whose telephone number is (571)272-1875. The examiner can normally be reached M-F 7:30am-5:30pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn, can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J MUELLER/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657